Citation Nr: 0021820	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-32 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active military service from July 1944 
to June 1946 and from May 1951 to July 1952, died in July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), New 
Orleans, Louisiana, denying the appellant's claims for 
service connection for the cause of the veteran's death as 
well as basic eligibility for educational benefits for 
dependents under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The cause of the veteran's death in July 1996 was 
cardiomyopathy.

3.  It is as likely as not that the veteran's service-
connected psychiatric disability contributed to his death.



CONCLUSIONS OF LAW

1.  The veteran's service-connected psychiatric disability 
was a contributory cause of death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1999).

2.  The required conditions for eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have been 
met. 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death and basic eligibility for educational 
benefits for dependents under 38 U.S.C. Chapter 35.  We note 
that we have found that the appellant's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that she has presented claims which are 
plausible.  We are also satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background       

On July [redacted], 1996, the veteran died at the Baton Rouge 
General Medical Center.  The certificate of death, signed by Robert 
J. Thibodaux, Jr., M.D. listed the cause of death as 
cardiomyopathy.  No significant conditions contributing to 
the veteran's death but not resulting in the underlying cause 
were reported.  It was indicated that an autopsy was not 
performed.  At the time of the veteran's death service 
connection was in effect for anxiety reaction, severe, rated 
50 percent disabling.

Shortly after the veteran's death a statement from F. Earl 
Dixon, M.D., the Chief of the Department of Cardiology, 
Ochsner Clinic of Baton Rouge, was received.  In that July 
1996 statement, Dr. Dixon indicated that the veteran had been 
followed for many years at the Cardiology Clinic because of 
idiopathic cardiomyopathy and recurrent congestive heart 
failure.  It was noted that the veteran had recently been 
hospitalized with end-stage congestive cardiomyopathy and 
died because of low output heart failure.

Dr. Dixon stated that the veteran also had chronic anxiety 
and depression which had been present for years.  It was 
noted that the veteran had numerous episodes of anxiety and 
depression in his last years of life and would seek medical 
attention because of his anxiety.  The physician stated that, 
while it was hard to quantify the role of stress and 
emotional contributions to the veteran's cardiac status, it 
was clear that emotional stress could cause heart failure to 
decompensate.  Dr. Dixon observed that, in this way, it was 
likely that the veteran's chronic anxiety and depression did 
play a role in his overall illness and ultimate demise.

Also received were records reflecting the veteran's treatment 
at Ochsner Clinic and a VA outpatient clinic and hospital 
records dated from 1994 to 1994 from Columbia Medical Center 
and Baton Rouge General Medical Center.  In addition, reports 
of skilled nursing visits covering the period from August 
1995 to June 1996 were received.  These reports show that the 
veteran was seen almost daily and that he was frequently 
found to be anxious and depressed.  Additional medical 
records show that he was evaluated every two months from July 
1995 through May 1996 and was consistently found to be 
anxious and depressed.

In a June 1997 letter, Katherine B. Fabre, BSN, indicated 
that she assisted in the care of the veteran as an employee 
of Ochsner Home Health from July 1995 to February 1996.  She 
noted that during this time the veteran relayed to her on 
several occasions that he experienced nightmares and what the 
veteran called flashbacks from the time he served during 
World War II and the Korean War.  She indicated that during 
the times the veteran would recount these experiences, his 
pulse would increase and he would become short of breath.

The veteran's son, in a June 1997 letter, reported that he 
was a psychiatric social worker for the VA.  He observed that 
the veteran's ongoing chronic anxiety affected his 
hypertension and that there was little doubt that the 
veteran's nervous condition continued to develop exacerbated 
symptoms, particularly as his health deteriorated and his 
employment ability came to an end.

Dr. Thibodaux, Jr., the physician who signed the veteran's 
certificate of death, in a December 1999 statement, noted 
that he had provided care for the veteran during his final 
days while veteran was hospitalized at Baton Rouge General 
Medical Center for end-stage congestive heart failure.  He 
stated that, while no one would dispute the fact that the 
ultimate cause of the veteran's demise was end-stage 
congestive heart failure secondary to idiopathic 
cardiomyopathy, the veteran clearly suffered from chronic 
anxiety which very likely hastened his death.

It was noted by Dr. Thibodaux, Jr. that the veteran's anxiety 
as well as depression were very evident clinically and were 
also chronically documented within his medical records.  He 
stated that, while chronic anxiety was not an identifiable 
cause of congestive heart failure, it clearly could lead to 
exacerbations of congestive heart failure which ultimately 
hasten one's death; he stated that he truly believed that 
this occurred in the case of the veteran.

A hearing before the undersigned Board Member was conducted 
in May 2000.  At this time the appellant gave detailed 
testimony in support of her claims.  She testified that Dr. 
Dixon had been the veteran's cardiologist for a period of 
four to five years when the veteran died and that Dr. 
Thibodaux, Jr., who had treated the veteran from June 30, 
1996, until the veteran's death, had reviewed all of the 
veteran's recent medical records previous to preparing his 
December 1999 statement.

Analysis

I.  Service Connection- Cause of Death

38 U.S.C.A. § 1310 provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.

Contributory cause of death is  inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must  be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the  production of death.  It is not sufficient to show that 
it casually  shared in producing death, but rather it must be 
shown that there was a  causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).

It was the opinion of the physician who had treated the 
veteran for a number of years that it was likely that the 
veteran's chronic anxiety and depression did play a role in 
his overall illness and ultimate demise.  The second 
physician, who treated the veteran during his last period of 
hospitalization and reviewed the veteran's recent medical 
records, concluded that the veteran's chronic anxiety led to 
exacerbations of congestive heart failure and ultimately 
hastened his death.  Resolving all doubt in favor of the 
appellant, the Board finds that service connection should be 
granted for the cause of the veteran's death. U.S.C.A. 
§§ 1310, 5107; 38 C.F.R. § 3.312.
II. Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability. 38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death.  However, as decided 
above, service connection for the cause of the veteran's 
death is granted. Accordingly, the Board finds that the 
appellant has met the conditions for eligibility for 
dependents' educational assistance under Chapter 35, Title 
38, United States Code.  38 C.F.R. § 3.807.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and to basic eligibility for educational 
benefits for dependents under 38 U.S.C. Chapter 35 is 
granted.  The appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

